DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 16 October 2018.  This communication is the first action on merits.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-36 are cancelled.
Claims 1-20 are original / previously presented.
Claims 1-20 are currently pending and have been examined.

Election/Restrictions
Applicant's election without traverse of claims 1-20 (Group I) in the reply filed on 10 May 2021 is acknowledged. 

Priority
This application 16/162,289 filed on 16 October 2018 claims priority as a continuation in part of US patent application 14/943,025 filed on 17 November 2015, which is a continuation of US patent application 14/263,916 filed on 28 April 2014 (now patent 9,652,666), which is a continuation of US patent application 14/187,300 filed on 23 February 2014 (now patent 8,982,213), which is a continuation of US patent application 13/686,802 filed on 27 November 2012 (now patent 8,698,895), which claims benefit of US provisional patent application 61/680,268 filed on 6 August 2012.
The instant application, which has a filing date on or after March 16, 2013, is considered a transition application because the application claims domestic benefit to Application 13/686,802 which has a filing date prior to March 16, 2013. Although the instant application does not contain a 37 CFR 1.55/1.78 statement indicating that this application should be examined under the AIA  (First Inventor to File), a review of the disclosures of both the instant application and the parent application, by the examiner, reveals that at least one claim presented or that has ever been presented in the instant application appears to be drawn to an invention having an effective filing date on or after March 16, 2013 as the claim(s) fail to have support in the earlier-filed application. More specifically, claim 2 lacks support claims 11-20 lack support in the in the earlier filed application regarding determining the cost for movement based on the distance the first object has moved and thus the effective filing date of at least one claim in the application appears to be 16 October 2018. Accordingly, this application is being examined under the AIA  (First Inventor to File) statutory framework. Therefore, all forthcoming Office actions on the merits will be labeled “AIA  (First Inventor to File) Status: Yes” (see upper right box on form PTOL-37/37D and/or PTOL-326/326AE).

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 4 March 2020, 1 May 2020, and 9 October 2020 have been acknowledged by the Office.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-10:
Claim 1 recites the limitation "the steps of receiving, determining, and comparing are performed by one or more processors" in lines 25-26.  There is insufficient antecedent basis for this limitation in the claim, and the dependent claims 2-10.  Note that claim 1 recites nine different determining 
Claims 11-20:
Claim 11 recites the limitation "the steps of receiving, determining, and comparing are performed by one or more processors" in lines 25-26.  There is insufficient antecedent basis for this limitation in the claim, and the dependent claims 12-20.  Note that claim 11 recites nine different determining steps and two different comparing steps.  It is unclear which determining step this is referring to, or if this is referring to all of the previously recited determining steps; and it is unclear which comparing step this is referring to, or if this is referring to all of the previously recited comparing steps.  For the purpose of examination, the Office will interpret this as referring to all of the determining steps and all of the comparing steps are performed by one or more processors.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20:
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1:
Claims 1-20 recite a method. Since the claims recite either a process, machine, manufacture, or composition of matter, the claims satisfy Step 1 of the Subject Matter Eligibility Framework in MPEP 2106 and the 2019 Patent Examination Guidelines (PEG).  Analysis proceeds to Step 2A Prong One.
Step 2A – Prong One:
determining, based on one of the four or more first images, a first static characteristic of the first object; determining, based on another of the four or more first images, a second static characteristic of the first object; determining, based on two of the four or more first images, a first dynamic characteristic of the first object; determining, based on another two of the four or more first images, a second dynamic characteristic of the first object; comparing the second static characteristic to the first static characteristic; determining, in response to the comparison of the second static characteristic and the first static characteristic, that the second static characteristic is approximately equal to the first static characteristic; comparing the second dynamic characteristic to the first dynamic characteristic; determining, in response to the comparison of the second dynamic characteristic and the first dynamic characteristic, that the second dynamic characteristic is approximately equal to the first dynamic characteristic; determining, in response to the approximate equivalence between the second static characteristic and the first static characteristic and the approximate equivalence between the second dynamic characteristic and the first dynamic characteristic, that the first object is moving; determining, based on one of the four or more first images, that the first object has crossed a geographic boundary; and determining a cost for the first object for moving past the geographic boundary; determining a distance the first object has moved; and 
determining, based on the distance the first object has moved, a cost for movement of the first object; wherein: the steps of determining and comparing are performed by one or more processors, the first static characteristic and the second static characteristic are characteristics of the first object that are constant over time, the first dynamic characteristic is one or more of a first speed of travel and a first direction of travel of the first object, and the second dynamic characteristic is one or more of a second speed of travel and a second direction of travel of the first object.
The claim(s) as a whole recite methods of organizing human activities and/or mental processes. First, the claim 1 and 11 limitations of determining, based on one of the four or more first images, a first static characteristic of the first object; determining, based on another of the four or more first images, a second static characteristic of the first object; determining, based on two of the four or more first images, a first dynamic characteristic of the first object; determining, based on another two of the four or more first images, a second dynamic characteristic of the first object; comparing the second static determining, in response to the comparison of the second static characteristic and the first static characteristic, that the second static characteristic is approximately equal to the first static characteristic; comparing the second dynamic characteristic to the first dynamic characteristic; determining, in response to the comparison of the second dynamic characteristic and the first dynamic characteristic, that the second dynamic characteristic is approximately equal to the first dynamic characteristic; determining, in response to the approximate equivalence between the second static characteristic and the first static characteristic and the approximate equivalence between the second dynamic characteristic and the first dynamic characteristic, that the first object is moving; determining, based on one of the four or more first images, that the first object has crossed a geographic boundary; and determining a cost for the first object for moving past the geographic boundary; determining a distance the first object has moved; and determining, based on the distance the first object has moved, a cost for movement of the first object; wherein: the steps of determining and comparing are performed by one or more processors are organizing human activities.  For instance, the claims are similar to a person analyzing information to determine an object’s characteristics (e.g. speed, direction) and movement; and a person charging for movement / travel based on distance or geography travelled. Other than reciting generic computer components, such as one or more processors, nothing in these claim limitations preclude the steps from practically being performed by a person / people. If a claim limitation, under its broadest reasonable interpretation, covers certain methods of organizing human activity (e.g. fundamental economic principles or practices; commercial or legal interactions, sales activities or behaviors; managing personal behavior, following rules or instructions) but for the recitation of generic computer components, then it falls within the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas.
Second, the claim 1 and 11 limitations of determining, based on one of the four or more first images, a first static characteristic of the first object; determining, based on another of the four or more first images, a second static characteristic of the first object; determining, based on two of the four or more first images, a first dynamic characteristic of the first object; determining, based on another two of the four or more first images, a second dynamic characteristic of the first object; comparing the second static characteristic to the first static characteristic; determining, in response to the comparison of the comparing the second dynamic characteristic to the first dynamic characteristic; determining, in response to the comparison of the second dynamic characteristic and the first dynamic characteristic, that the second dynamic characteristic is approximately equal to the first dynamic characteristic; determining, in response to the approximate equivalence between the second static characteristic and the first static characteristic and the approximate equivalence between the second dynamic characteristic and the first dynamic characteristic, that the first object is moving; determining, based on one of the four or more first images, that the first object has crossed a geographic boundary; and determining a cost for the first object for moving past the geographic boundary; determining a distance the first object has moved; and determining, based on the distance the first object has moved, a cost for movement of the first object; wherein: the steps of determining and comparing are performed by one or more processors as drafted is/are a process that, under its/their broadest reasonable interpretation, covers performance of the limitation in the mind (i.e. mental processes) but for the recitation of generic computer components. That is, other than reciting one or more processors, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the generic / general purpose computer language, determining in the context of this claim encompasses a user manually observing and judging characteristics from images, judging whether characteristics are equal, judging movement / geographic boundaries / distance / cost; comparing in the context of this claim encompasses a user manually evaluating and judging characteristics. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. an observation, evaluation, judgement) but for the recitation of generic computer components, then it falls within the ‘Mental Processes’ grouping of abstract ideas.
The mere recitation of generic computer components (e.g. one or more processors) does not take the claims out of methods of the organizing human activity or mental processes grouping. Accordingly, the claim(s) recite an abstract idea.  Analysis proceeds to Step 2A Prong Two.
Step 2A – Prong Two:
This judicial exception is not integrated into a practical application. First, claims 1 and 11 as a whole merely describes how to generally ‘apply’ the concepts of organizing human activities and/or 
Next, the additional element of receiving and its step of receiving four or more first images showing a first object; wherein: the steps of receiving… are performed by one or more processors are recited at a high level of generality (i.e. as a general means of gathering data for subsequent determining), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the one or more processors (generic computers) are only being used as a tool in the receiving, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding receiving more than using computers as a tool to perform an otherwise manual process.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The combination of these additional elements is no more than mere instructions to apply the exception using generic computers / general computer components (e.g. one or more processors); and adding high-level extra-solution and/or post-solution activities (e.g. data gathering). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea.  Hence, the claim is directed to an abstract idea. Analysis proceeds to Step 2B.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element of using one or more processors to perform determining, comparing amounts to no more than mere instructions to ‘apply’ the exception using generic computers.  The same analysis applies here in Step 2B, i.e. mere instructions to apply an 
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the receiving are recited at a high level of generality (i.e. as a general means of gathering data for subsequent determining), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. one or more processors) in these steps merely represents using a generic / general-purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these receiving steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), using a telephone for image transmission (TLI Communications), sending messages over a network (OIP Techs).  Also, the Applicant’s specification ¶[0019-21], ¶[0074] describes the additional element of receiving images at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars of receiving images to satisfy 35 USC 112(a).  Hence, these features do not provide an inventive concept / significantly more.
The claims do not improve another technology or technical field.  Instead the claims represent a generic implementation of organizing human activities / mental processes ‘applied’ by generic / general purpose computers, and using general computer components in extra-solution capacities such as data gathering. The claims do not provide meaningful limitations beyond generally linking the user of an abstract idea to a particular technological environment.  At best, the claims are more directed towards solving a business / economic / entrepreneurial problem (i.e. how to determine that an object has moved and determine a cost for movement), that is tangentially associated with a technology element (e.g. computers), rather than solving a technology based problem.  See MPEP 2106.05(a). The claims do not improve the functioning of a computer itself. The claims are more directed towards improving a business / 
Viewing the claim limitations as an ordered combination does not add anything further than looking at each of the claim limitations individually, both with respect to the independent claims 1 and 11, and further considering the addition of dependent claims 2-10, 12-20. Note that the combination of limitations and claim elements add nothing that is not already present when the steps are considered separately, simply reciting implementation as performed by using generic computers / general computer components, see Alice (2014), and does not provide a non-conventional and non-generic arrangement of various computer components to achieve a technical improvement, see BASCOM Global Internet v. AT&T Mobility LLC (2016). Hence, the ordered combination of elements does not provide significantly more. With respect to the dependent claims:
Dependent claims 2-3: The geographic boundary limitations of claims 2-3 merely narrow the previously recited abstract idea limitations.  For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claims 4, 12: The limitations that the first object is a vehicle of claims 4 and 12 merely narrow the previously recited abstract idea limitations.  Also, limiting the first object to a vehicle does no more than generally linking the abstract idea to a field of use (i.e. vehicles) which is not a practical application or significantly more. For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claims 5, 16:  The limitation of receiving a unique identifier of the first vehicle from a sensor located within the first vehicle represents an additional element that is not indicative of a practical application or significantly more.  Receiving is claimed at a high level of detail and represents the extra-solution activity of data gathering, and the sensor is another computer component recited at a high level Symantec), sending messages over a network (OIP Techs). For the reasons described above with respect to the independent claims, this judicial exception is not meaningfully integrated into a practical application, and is not significantly more than the abstract idea.
Dependent claims 6, 17:  The limitation of wherein the sensor comprises an RFID chip represents an additional element that is not indicative of a practical application or significantly more.  The RFID chip is another computer component recited at a high level of generality and amounts to using computers as a tool, and represents generally linking the use of the judicial exception to technological environment or field of use (RFID), which is not a practical application or significantly more. Furthermore, see the Applicant’s specification ¶[0204] describing the additional element of using an RFID chip as a sensor within the vehicle at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  Hence, these limitations do not provide an inventive concept.
Dependent claims 7, 15: The limitation of determining, based on one of the four or more first images, a unique identifier of the first vehicle is further directed to a method of organizing human activity (i.e. managing personal behavior, following rules or instructions) / mental process (i.e. observation, judgement) as described in the independent claim. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 8-9, 18: The limitations of charging the cost to an account associated with the first object; wherein the account is determined from a unique identifier associated with the first object are further directed to a method of organizing human activity (i.e. fundamental economic practice, commercial interaction, sales activities or behaviors, managing personal behavior, following rules or instructions); and wherein the account is determined from a unique identifier associated with the first object is also further directed to a mental process (i.e. judgement) as described in the independent claim. 
Dependent claim 10:  The limitation of receiving payment information for the cost from a third-party payment system represents an additional element that is not indicative of a practical application or significantly more.  Receiving is claimed at a high level of detail and represents the extra-solution activity of data gathering, and the third-party parking payment system is another computer component recited at a high level of generality and amounts to using computers as a tool. Furthermore, receiving is claimed at a high level of detail and represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs). Furthermore, see the Applicant’s specification ¶[0107] describing the additional element of receiving payment information for the cost from a third-party parking payment system at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 13:  The limitation of receiving a unique identifier of the first vehicle represents an additional element that is not indicative of a practical application or significantly more.  Receiving is claimed at a high level of detail and represents the extra-solution activity of data gathering. Furthermore, receiving is claimed at a high level of detail and represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs). For the reasons described above with respect to the independent claims, this judicial exception is not meaningfully integrated into a practical application, and is not significantly more than the abstract idea.
Dependent claim 14:  The limitation of wherein the unique identifier of the first vehicle is a license plate number, a one-dimensional bar code, a matrix bar code, a parking permit identification number, a disabled placard identification number, or a vehicle registration tag associated with the first 
Dependent claim 19:  The limitation of receiving payment information for the cost from a third-party parking payment system represents an additional element that is not indicative of a practical application or significantly more.  Receiving is claimed at a high level of detail and represents the extra-solution activity of data gathering, and the third-party parking payment system is another computer component recited at a high level of generality and amounts to using computers as a tool. Furthermore, receiving is claimed at a high level of detail and represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs). Furthermore, see the Applicant’s specification ¶[0107] describing the additional element of receiving payment information for the cost from a third-party parking payment system at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 20:  The limitation of wherein the third-party parking payment system is a third-party pay-by-phone parking payment system, a third-party pay-by-space parking payment system, a third-party pay-and-display parking payment system, or a third-party curbside parking meter payment system represents an additional element, that is not indicative of a practical application or significantly more. The 
Therefore claims 1 and 11, and the dependent claims 2-10, 12-20 and all limitations taken both individually and as an ordered combination, do not integrate the judicial exception into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, claims 1-20 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2004/0222904 A1 to Ciolli in view of US patent publication 6,140,941 to Dwyer et al. in view of US patent application publication 2009/0046897 A1 to Rowsell et al.
Claim 1:
Ciolli, as shown, teaches the following:
A method of tolling an object, the method comprising: 
receiving four or more first images showing a first object (Ciolli Fig 5, ¶[0034], ¶[0037], ¶[0054] details receiving continuous images including multiple images that identify evidence of a violation even, multiple images that identify a vehicle associated with the violation, and multiple images that identify the driver of the vehicle); 
determining, based on one of the four or more first images, a first static characteristic of the first object (Ciolli ¶[0047], ¶[0125-126] details providing a series of images of the vehicle so that the plate can be identified); 
determining, based on another of the four or more first images, a second static characteristic of the first object (Ciolli ¶[0125-126], ¶[0148], ¶[0163] details providing a series of images of the vehicle so that the plate can be identified across multiple images, and retrieving all license plate images for a particular violation, i.e. determining more than one image with license plates; and ¶[0146] identifying the type of vehicle from an image); 
determining, based on two of the four or more first images, a first dynamic characteristic of the first object (Ciolli ¶[0137], ¶[0139] details determining the speed of the vehicle based on analyzing the movement of the vehicle in frame to frame images captured by the camera over a predefined distance, and storing the speed and direction of travel with the images);
wherein: the steps of receiving, determining… are performed by one or more processors (Ciolli ¶[0093-94], ¶[0163] details the server receiving camera images, using OCR to obtain license plate number from images, and approximating the speed based on images), 
With respect to the following:
comparing the second static characteristic to the first static characteristic;
determining, in response to the comparison of the second static characteristic and the first static characteristic, that the second static characteristic is approximately equal to the first static characteristic;
wherein: the steps of… determining and comparing are performed by one or more processors, 
Ciolli, as shown in ¶[0125-126], ¶[0161], ¶[0163] details obtaining a sequence of images which relate to the event and the determined number-plate of the vehicle using OCR, and requesting and retrieving all the license plate images for a particular violation be furnished, suggesting but not explicitly stating that there is a comparing of the license plate static characteristics, and determining that the license plate is approximately equal between the first static characteristic and second characteristic.  However, Dwyer teaches these limitations, obtaining a first image with a vehicle license plate (first static characteristic) at a first time using OCR, obtaining a second image with a vehicle license plate (second 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include comparing the second static characteristic to the first static characteristic; determining, in response to the comparison of the second static characteristic and the first static characteristic, that the second static characteristic is approximately equal to the first static characteristic; and the steps of… determining and comparing are performed by one or more processors as taught by Dwyer with the teachings of Ciolli, with the motivation to “track[] vehicles in multiple lanes” and “identify vehicles entering and exiting” (Dwyer col 1 ln 36-42, col 8 ln 40). In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include comparing the second static characteristic to the first static characteristic; determining, in response to the comparison of the second static characteristic and the first static characteristic, that the second static characteristic is approximately equal to the first static characteristic; and wherein the steps of… determining and comparing are performed by one or more processors as taught by Dwyer in the system of Ciolli, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
	With respect to the following:
determining, based on another two of the four or more first images, a second dynamic characteristic of the first object;
comparing the second dynamic characteristic to the first dynamic characteristic; 
determining, in response to the comparison of the second dynamic characteristic and the first dynamic characteristic, that the second dynamic characteristic is approximately equal to the first dynamic characteristic;
wherein the steps of… determining and comparing are performed by one or more processors

It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include determining, based on another two of the four or more first images, a second dynamic characteristic of the first object; comparing the second dynamic characteristic to the first dynamic characteristic; determining, in response to the comparison of the second dynamic characteristic and the first dynamic characteristic, that the second dynamic characteristic is approximately equal to the first dynamic characteristic; wherein the steps of… determining and comparing are performed by one or more processors as taught by Rowsell with the teachings of Ciolli in view of Dwyer, with the motivation “to provide new speed assessment methods” (Rowsell ¶[0005]). In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include determining, based on another two of the four or more first images, a second dynamic characteristic of the first object; comparing the second dynamic characteristic to the first dynamic characteristic; determining, in response to the comparison of the second dynamic characteristic and the first dynamic characteristic, that the second dynamic characteristic is approximately equal to the first dynamic characteristic; wherein the steps of… determining and comparing are performed by one or more processors as taught by Rowsell in the system KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
	Dwyer (of Ciolli in view of Dwyer in view of Rowsell) also teaches the following:
determining, in response to the approximate equivalence between the second static characteristic and the first static characteristic…, that the first object is moving (Dwyer col 9 ln 33-55 details finding a match between the license plates in the images to conclude that the same vehicle has travelled from the entry image location to the exit image location);
the steps of… determining… are performed by one or more processors (Dwyer Fig 1 details the toll transaction processor comparing the license plate numbers and determining that the vehicle has moved from the entry location to the exit location), 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include determining, in response to the approximate equivalence between the second static characteristic and the first static characteristic…, that the first object is moving; wherein the steps of… determining… are performed by one or more processors as taught by Dwyer in the system of Ciolli (in view of Dwyer in view of Rowsell), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Rowsell (of Ciolli in view of Dwyer in view of Rowsell) also teaches the following:
determining, in response to… the approximate equivalence between the second dynamic characteristic and the first dynamic characteristic, that the first object is moving (Rowsell ¶[0106] details confirming that the vehicle is traveling at an identified speed identified by both the primary detector (i.e. Ciolli) and secondary speed assessments, i.e. the vehicle is moving);
wherein the steps of… determining are performed by one or more processors (Rowsell ¶[0106], ¶[0145] details automating the confirmation process that the vehicle is moving at the speed determined by the primary speed detector), 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include determining, in response to… the approximate equivalence between the second dynamic characteristic and the first dynamic characteristic, that the first object is moving; wherein the steps of… determining… are performed by one or more processors as taught by Rowsell with the teachings of Ciolli in view of Dwyer (in view of Rowsell), with the motivation “to provide new speed assessment methods” (Rowsell ¶[0005]). In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include determining, in response to… the approximate equivalence between the second dynamic characteristic and the first dynamic characteristic, that the first object is moving; wherein the steps of… determining… are performed by one or more processors as taught by Rowsell in the system of Ciolli in view of Dwyer (in view of Rowsell), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
	Ciolli (in view of Dwyer in view of Rowsell) also teaches the following:
determining, based on one of the four or more first images, that the first object has crossed a geographic boundary (Ciolli ¶[0134], ¶[0136], ¶[0147-148] details determining based on the image analysis that the vehicle has crossed the intersection boundary during the red light or toll station without payment); and 
determining a cost for the first object for moving past the geographic boundary (Ciolli ¶[0136], ¶[0147-149], ¶[0153-154] details generating the ticketing fines and notices for the vehicle crossing the intersection boundary during a red light or toll station without payment),
wherein: the steps of… determining… are performed by one or more processors (Ciolli ¶[0134], ¶0136], ¶[0153-154] details processing software analyzing the color pixels in the 
the first static characteristic and the second static characteristic are characteristics of the first object that are constant over time (Ciolli ¶[0156], ¶[0163] details the license plate of the vehicle, which is characteristic of the object across all images), 
the first dynamic characteristic is one or more of a first speed of travel and a first direction of travel of the first object (Ciolli Fig 5, ¶[0137] details capturing the approximate speed of the vehicle and the direction), and 
Rowsell (of Ciolli in view of Dwyer in view of Rowsell) also teaches the following:
the second dynamic characteristic is one or more of a second speed of travel and a second direction of travel of the first object (Rowsell ¶[0106] details the secondary speed assessment of the vehicle).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the second dynamic characteristic is a second speed of travel of the first object as taught by Rowsell with the teachings of Ciolli in view of Dwyer (in view of Rowsell), with the motivation “to provide new speed assessment methods” (Rowsell ¶[0005]). In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include second dynamic characteristic is a second speed of travel of the first object as taught by Rowsell in the system of Ciolli in view of Dwyer (in view of Rowsell), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Claim 2:
	Ciolli in view of Dwyer in view of Rowsell, as shown above, teach the limitations of claim 1. Ciolli also teaches the following:
wherein the geographic boundary comprises one or more of a latitude degree, a longitude degree, and a street (Ciolli Fig 1, ¶[0044], ¶[0115], ¶[0136] details the geographic boundary is the intersection of two roadways, i.e. street).
Claim 3:
	Ciolli in view of Dwyer in view of Rowsell, as shown above, teach the limitations of claim 1. Ciolli also teaches the following:
wherein the geographic boundary marks a boundary of a zone (Ciolli Fig 1, ¶[0044], ¶[0115], ¶[0136] details the geographic boundary is the intersection (zone) with a red light and it is marked by a stop line).
Claim 4:
	Ciolli in view of Dwyer in view of Rowsell, as shown above, teach the limitations of claim 1. Ciolli also teaches the following:
wherein the first object is a first vehicle (Ciolli ¶[0137], ¶[0146] details monitoring vehicles).
Claim 5:
Ciolli in view of Dwyer in view of Rowsell, as shown above, teach the limitations of claim 4. Dwyer also teaches the following:
receiving a unique identifier of the first vehicle from a sensor located within the first vehicle (Dwyer col 4 ln 10-37, col 8 ln 37-46 details receiving the radio-frequency transponder identifiers).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include receiving a unique identifier of the first vehicle from a sensor located within the first vehicle as taught by Dwyer with the teachings of Ciolli (in view of Dwyer in view of Rowsell), with the motivation to “track[] vehicles in multiple lanes using transponders and cameras eliminate the need for vehicles to stop or reduce speed for fee collection” (Dwyer col 10 ln 45-47).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include receiving a unique identifier of the first vehicle from a sensor located within the first vehicle as taught by Dwyer in the system of Ciolli (in view of Dwyer in view of Rowsell), since the claimed invention is merely a combination of old elements, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Claim 6:
Ciolli in view of Dwyer in view of Rowsell, as shown above, teach the limitations of claim 5. Dwyer also teaches the following:
wherein the sensor comprises an RFID chip (Dwyer col 2 ln 46-62, col 4 ln 10-37, col 8 ln 37-46 details the RF transponder has a read-write memory and an ID code stored on it).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the sensor comprises an RFID chip as taught by Dwyer with the teachings of Ciolli (in view of Dwyer in view of Rowsell), with the motivation to “track[] vehicles in multiple lanes using transponders and cameras eliminate the need for vehicles to stop or reduce speed for fee collection” (Dwyer col 10 ln 45-47).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the sensor comprises an RFID chip as taught by Dwyer in the system of Ciolli (in view of Dwyer in view of Rowsell), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Claim 7:
Ciolli in view of Dwyer in view of Rowsell, as shown above, teach the limitations of claim 4. Ciolli also teaches the following:
determining, based on one of the four or more first images, a unique identifier of the first vehicle (Ciolli ¶[0047], ¶[0125-126], ¶[0148] details determining the license plate number from images).
Claim 8:
Ciolli in view of Dwyer in view of Rowsell, as shown above, teach the limitations of claim 1. Dwyer also teaches the following:
charging the cost to an account associated with the first object (Dwyer col 3 ln 15-19, col 4 ln 26-38, col 7 ln 47-59, col 9 ln 48-55 details billing the owner of the vehicle associated with the vehicle license plate or the transponder ID code).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include charging the cost to an account associated with the first object as taught by Dwyer with the teachings of Ciolli (in view of Dwyer in view of Rowsell), with the motivation to “eliminate the need for toll booths, coin machines, and cash handling” (Dwyer col 3 ln 25-27).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include charging the cost to an account associated with the first object as taught by Dwyer in the system of Ciolli (in view of Dwyer in view of Rowsell), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Claim 9:
Ciolli in view of Dwyer in view of Rowsell, as shown above, teach the limitations of claim 8. Dwyer also teaches the following:
wherien the account is determined from a unique identifier associated with the first object (Dwyer col 3 ln 15-19, col 4 ln 26-38, col 7 ln 47-59, col 9 ln 48-55 details billing the owner of the vehicle associated with the vehicle license plate or the transponder ID code).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein the account is determined from a unique identifier associated with the first object as taught by Dwyer with the teachings of Ciolli (in view of Dwyer in view of Rowsell), with the motivation to “eliminate the need for toll booths, coin machines, and cash handling” (Dwyer col 3 ln 25-27).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein the account is determined from a unique identifier associated with the first object as taught by Dwyer in the system of Ciolli (in view of Dwyer in view of Rowsell), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Claim 11:
Ciolli, as shown, teaches the following:
A method of tracking an object, the method comprising: 
receiving four or more first images showing a first object (Ciolli Fig 5, ¶[0034], ¶[0037], ¶[0054] details receiving continuous images including multiple images that identify evidence of a violation even, multiple images that identify a vehicle associated with the violation, and multiple images that identify the driver of the vehicle); 
determining, based on one of the four or more first images, a first static characteristic of the first object (Ciolli ¶[0047], ¶[0125-126] details providing a series of images of the vehicle so that the plate can be identified); 
determining, based on another of the four or more first images, a second static characteristic of the first object (Ciolli ¶[0125-126], ¶[0148], ¶[0163] details providing a series of images of the vehicle so that the plate can be identified across multiple images, and retrieving all license plate images for a particular violation, i.e. determining more than one image with license plates; and ¶[0146] identifying the type of vehicle from an image); 
determining, based on two of the four or more first images, a first dynamic characteristic of the first object (Ciolli ¶[0137], ¶[0139] details determining the speed of the vehicle based on analyzing the movement of the vehicle in frame to frame images captured by the camera over a predefined distance, and storing the speed and direction of travel with the images);
wherein: the steps of receiving, determining… are performed by one or more processors (Ciolli ¶[0093-94], ¶[0163] details the server receiving camera images, using OCR to obtain license plate number from images, and approximating the speed based on images), 
With respect to the following:
comparing the second static characteristic to the first static characteristic;
determining, in response to the comparison of the second static characteristic and the first static characteristic, that the second static characteristic is approximately equal to the first static characteristic;
wherein: the steps of… determining and comparing are performed by one or more processors, 
Ciolli, as shown in ¶[0125-126], ¶[0161], ¶[0163] details obtaining a sequence of images which relate to the event and the determined number-plate of the vehicle using OCR, and requesting and retrieving all the license plate images for a particular violation be furnished, suggesting but not explicitly stating that there is a comparing of the license plate static characteristics, and determining that the license plate is approximately equal between the first static characteristic and second characteristic.  However, Dwyer teaches these limitations, obtaining a first image with a vehicle license plate (first static characteristic) at a first time using OCR, obtaining a second image with a vehicle license plate (second static characteristic) at a second time using OCR, and then comparing the second image license plate to the first image license plate and determining a match using a processor-based system (Dwyer Fig 1, col 4 ln 26-38, col 8 ln 46-50, col 9 ln 33-55).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include comparing the second static characteristic to the first static characteristic; determining, in response to the comparison of the second static characteristic and the first static characteristic, that the second static characteristic is approximately equal to the first static characteristic; and the steps of… determining and comparing are performed by one or more processors as taught by Dwyer with the teachings of Ciolli, with the motivation to “track[] vehicles in multiple lanes” and “identify vehicles entering and exiting” (Dwyer col 1 ln 36-42, col 8 ln 40). In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include comparing the second static characteristic to the first static characteristic; determining, in response to the comparison of the second static characteristic and the first static characteristic, that the second static characteristic is approximately equal to the first static characteristic; and wherein the steps of… determining and comparing are performed by one or more processors as taught by Dwyer in the system of Ciolli, since the claimed invention is merely a KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
	With respect to the following:
determining, based on another two of the four or more first images, a second dynamic characteristic of the first object;
comparing the second dynamic characteristic to the first dynamic characteristic; 
determining, in response to the comparison of the second dynamic characteristic and the first dynamic characteristic, that the second dynamic characteristic is approximately equal to the first dynamic characteristic;
wherein the steps of… determining and comparing are performed by one or more processors
Ciolli, as shown in ¶[0137], ¶[0139] details determining a first dynamic characteristic (speed) based on analysis of at least two images as a primary assessment of determining speed of the vehicle from a sequence of frames, and also details determined dynamic characteristics of speed and direction may be associated with the images, but does not state determining the second dynamic characteristic based on another two of the four images; comparing second dynamic characteristic to the first dynamic characteristic; and determining in response to the comparison of the second dynamic characteristic and the first dynamic characteristic, that the second dynamic characteristic is approximately equal to the first dynamic characteristic.  However, Rowsell teaches these limitations, detailing a secondary vehicle speed assessment including collecting images at a first and second time and predicted locations of the vehicle to determine a vehicle speed, and then comparing this result against the primary vehicle speed detection system results (i.e. the frame-to-frame speed of Ciolli) to verify the accuracy of the assessment and only issue a speed violation notice when the primary and secondary speed assessment results correspond within 2% (i.e. determining speeds are approximately equal), and the comparison and assessment may be automated (Rowsell ¶[0021-23], ¶[0106], ¶[0137], ¶[0145]).
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
	Dwyer (of Ciolli in view of Dwyer in view of Rowsell) also teaches the following:
determining, in response to the approximate equivalence between the second static characteristic and the first static characteristic…, that the first object is moving (Dwyer col 9 ln 33-55 details finding a match between the license plates in the images to conclude that the same vehicle has travelled from the entry image location to the exit image location);
the steps of… determining… are performed by one or more processors (Dwyer Fig 1 details the toll transaction processor comparing the license plate numbers and determining that the vehicle has moved from the entry location to the exit location), 
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Rowsell (of Ciolli in view of Dwyer in view of Rowsell) also teaches the following:
determining, in response to… the approximate equivalence between the second dynamic characteristic and the first dynamic characteristic, that the first object is moving (Rowsell ¶[0106] details confirming that the vehicle is traveling at an identified speed identified by both the primary detector (i.e. Ciolli speed estimation) and secondary speed assessments, i.e. the vehicle is moving);
wherein the steps of… determining are performed by one or more processors (Rowsell ¶[0106], ¶[0145] details automating the confirmation process that the vehicle is moving at the speed determined by the primary speed detector), 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include determining, in response to… the approximate equivalence between the second dynamic characteristic and the first dynamic characteristic, that the first object is moving; wherein the steps of… determining… are performed by one or more processors as taught by Rowsell with the teachings of Ciolli in view of Dwyer (in view of Rowsell), with the motivation “to provide new speed assessment methods” (Rowsell ¶[0005]). In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include determining, in response to… the approximate equivalence between the second dynamic characteristic and the first dynamic characteristic, that the first object is moving; wherein the steps of… determining… are performed by one or more processors as taught by Rowsell in the system of Ciolli in view of Dwyer (in view of Rowsell), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
	Dwyer (of Ciolli in view of Dwyer in view of Rowsell) also teaches the following:
determining a distance the first object has moved (Dwyer col 8 ln 47-59 details determining the distance travelled by the vehicle between the images captured at the entry location and the exit location); and 
determining, based on the distance the first object has moved, a cost for movement of the first object (Dwyer col 8 ln 47-59 computing the appropriate toll based on the distance the vehicle has travelled), 
wherein: the steps of… determining… are performed by one or more processors (Dwyer col 8 ln 47-59 details the transaction processor and revenue management system determine the distance travelled and the toll amount), 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include determining a distance the first object has moved; determining based on the distance the first object has moved, a cost for movement of the first object; and wherein: the steps of… determining… are performed by one or more processors as taught by Dwyer in the system of Ciolli (in view of Dwyer in view of Rowsell), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Ciolli (in view of Dwyer in view of Rowsell) also teaches the following:
the first static characteristic and the second static characteristic are characteristics of the first object that are constant over time (Ciolli ¶[0156], ¶[0163] details the license plate of the vehicle, which is characteristic of the object across all images), 
the first dynamic characteristic is one or more of a first speed of travel and a first direction of travel of the first object (Ciolli Fig 5, ¶[0137] details capturing the approximate speed of the vehicle and the direction), and 

the second dynamic characteristic is one or more of a second speed of travel and a second direction of travel of the first object (Rowsell ¶[0106] details the secondary speed assessment of the vehicle).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the second dynamic characteristic is a second speed of travel of the first object as taught by Rowsell with the teachings of Ciolli in view of Dwyer (in view of Rowsell), with the motivation “to provide new speed assessment methods” (Rowsell ¶[0005]). In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include second dynamic characteristic is a second speed of travel of the first object as taught by Rowsell in the system of Ciolli in view of Dwyer (in view of Rowsell), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.
Claim 12:
	Claim 12 recites substantially similar limitations as claim 4 and therefore claim 12 is rejected under the same rationale and reasoning presented above for claim 4.
Claim 13:
	Ciolli in view of Dwyer in view of Rowsell, as shown above, teach the limitations of claim 12.  Ciolli also teaches the following:
receiving a unique identifier of the first vehicle (Ciolli ¶[0047], ¶[0125-126], ¶[0148] details receiving the license plate number from images).
Claim 14:
	Ciolli in view of Dwyer in view of Rowsell, as shown above, teach the limitations of claim 14.  Ciolli also teaches the following:
wherein the unique identifier of the first vehicle is a license plate number, a one-dimensional bar code, a matrix bar code, a parking permit identification number, a disabled placard identification number, or a vehicle registration tag associated with the 
Claim 15:
	Claim 15 recites substantially similar limitations as claim 7 and therefore claim 15 is rejected under the same rationale and reasoning presented above for claim 7.
Claim 16:
	Claim 16 recites substantially similar limitations as claim 5 and therefore claim 16 is rejected under the same rationale and reasoning presented above for claim 5.
Claim 17:
	Claim 17 recites substantially similar limitations as claim 6 and therefore claim 17 is rejected under the same rationale and reasoning presented above for claim 6.
Claim 18:
Ciolli in view of Dwyer in view of Rowsell, as shown above, teach the limitations of claim 11. Dwyer also teaches the following:
charging the cost to an account associated with the first object, wherien the account is determined from a unique identifier associated with the first object (Dwyer col 3 ln 15-19, col 4 ln 26-38, col 7 ln 47-59, col 9 ln 48-55 details billing the owner of the vehicle associated with the vehicle license plate or the transponder ID code).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include charging the cost to an account associated with the first object, wherein the account is determined from a unique identifier associated with the first object as taught by Dwyer with the teachings of Ciolli (in view of Dwyer in view of Rowsell), with the motivation to “eliminate the need for toll booths, coin machines, and cash handling” (Dwyer col 3 ln 25-27).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include charging the cost to an account associated with the first object, wherein the account is determined from a unique identifier associated with the first object as taught by Dwyer in the system of Ciolli (in view of Dwyer in view of Rowsell), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007), and MPEP 2141.

Claims 10, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication 2004/0222904 A1 to Ciolli in view of US patent publication 6,140,941 to Dwyer et al. in view of US patent application publication 2009/0046897 A1 to Rowsell et al., as applied to claims 1 and 11 above, and further in view of US patent application publication 2004/0222904 A1 to Kanayama.
Claim 10:
	Ciolli in view of Dwyer in view of Rowsell, as shown above, teach the limitations of claim 1.  With respect to the following:
receiving payment information for the cost from a third-party payment system.
Ciolli, as shown in ¶[0150], ¶[0153], ¶[0161] details receiving violation information associated with traffic fines and notices from a violation engine and invoicing owners the fine amounts (i.e. payment information for the cost); and ¶[0147-149] that the system may be implemented with toll booth systems; but does not explicitly state receiving payment information for the cost from a third-party payment system.  However, Kanayama teaches this limitation, such that the toll booth system (central system) may be managed by a toll provider or other third party to settle tolls and manage the payment processing (i.e. third party payment systems), and the central system detecting the vehicle and informing the vehicle driver of the calculated toll / fee (i.e. payment information for the cost) associated with their use of the designated area on their mobile device (Kanayama Fig 17, ¶[0081], ¶[0148-153]).  
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include receiving payment information for the cost from a third-party payment system as taught by Kanayama with the teachings of Ciolli in view of Dwyer in view of Rowsell, with the motivation to solve the problem in tolling with “a large problem of the vehicle that is not installing a dedicated vehicle-installed terminal” (Kanayama ¶[0009]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include receiving payment information for the cost from a third-party payment system as taught by Kanayama in the system of Ciolli in view of Dwyer in view of Rowsell, since the claimed invention is merely a combination of old elements, and in the combination each element KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 19:
	Ciolli in view of Dwyer in view of Rowsell, as shown above, teach the limitations of claim 11.  With respect to the following:
receiving payment information for the cost from a third-party parking payment system.
Ciolli, as shown in ¶[0150], ¶[0153], ¶[0161] details receiving violation information associated with traffic fines and notices from a violation engine and invoicing owners the fine amounts (i.e. payment information for the cost); and ¶[0147-149] that the system may be implemented with toll booth systems; but does not explicitly state receiving payment information for the cost from a third-party parking payment system.  However, Kanayama teaches this limitation, such that the toll booth system (central system) may be managed by a toll provider or other third party to settle tolls and manage the payment processing, noting that this provider / party may manage the payment process for both tolling and parking systems (i.e. third party parking payment systems), and the central system detecting the vehicle and informing the vehicle driver of the calculated toll / fee (i.e. payment information for the cost) associated with their use of the designated area on their mobile device (Kanayama Fig 17, ¶[0081], ¶[0148-153], ¶[0164-167]).  
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include receiving payment information for the cost from a third-party parking payment system as taught by Kanayama with the teachings of Ciolli in view of Dwyer in view of Rowsell, with the motivation to solve the problem in tolling with “a large problem of the vehicle that is not installing a dedicated vehicle-installed terminal” (Kanayama ¶[0009]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include receiving payment information for the cost from a third-party parking payment system as taught by Kanayama in the system of Ciolli in view of Dwyer in view of Rowsell, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 20:
Ciolli in view of Dwyer in view of Rowsell in view of Kanayama, as shown above, teach the limitations of claim 11.  Kanayama also teaches the following:
wherein the third-party parking payment system is a third-party pay-by-phone parking payment system, a third-party pay-by-space parking payment system, a third-party pay-and-display parking payment system, or a third-party curbside parking meter payment system (Kanayama Fig 17, ¶[0015], ¶[0081], ¶[0148-149], ¶[0164-167] details the third-party payment system which manages both tolling and parking, and includes payment by phone, i.e. pay-by-phone parking payment system).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein the third-party parking payment system is a third-party pay-by-phone parking payment system as taught by Kanayama in the system of Ciolli in view of Dwyer in view of Rowsell (in view of Kanayama), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-8, 10:
Claims 1-5, 7-8, 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-10, 18-20 and 29 of U.S. Patent No. 8,982,213 B2 (hereinafter ‘213) in view of US patent application publication US patent application publication 2004/0222904 A1 to Ciolli.
Claim 1 does not correspond to the ‘213 patent, however it is an obvious modification to claim 29 of the ‘213 patent.  First, this claim in the Application omits limitations and elements from claim 29 of ‘213, however it would have been obvious to one of ordinary skill in the art at the time of the inventions to remove functionalities when the functionality is not desired. Refer to MPEP 2144.04(II)(A), referencing In re Larson, 340 F .2d 965, 144 USPQ 347 (CCPA 1965).  Second, limitations in this claim of the application are generic to fully encompass elements from claim 29 of ‘213 (e.g. first object (this claim) is generic to first vehicle (claim 29 of ‘213); determining… that the first object is moving (this claim) is generic to determining… that the first vehicle is traversing the roadway between the first portion and the second portion (claim 29 of ‘213)), therefore these fully encompass the conflicting claim limitations and 
Claim 2 does not correspond to the ‘213 patent, however it is an obvious modification to claim 29 of the ‘213 patent.  First, apply the same modifications as described above regarding claim 1.  Second, claim 29 of ‘213 does not include the feature of wherein the geographic boundary comprises one or more of a latitude degree, a longitude degree, and a street.  However, this is an obvious variation and Ciolli teaches this limitation (Ciolli Fig 1, ¶[0044], ¶[0115], ¶[0136]) and one of ordinary skill in the art would make these modifications to ‘213 with the motivation of “detecting vehicle presence and movement through the region and for providing an indication of a violation” (Ciolli ¶[0024]).
Claim 3 does not correspond to the ‘213 patent, however it is an obvious modification to claim 29 of the ‘213 patent.  First, apply the same modifications as described above regarding claim 1.  Second, claim 29 of ‘213 does not include the feature of wherein the geographic boundary marks a boundary of a zone.  However, this is an obvious variation and Ciolli teaches this limitation (Ciolli Fig 1, ¶[0044], ¶[0115], ¶[0136]) and one of ordinary skill in the art would make these modifications to ‘213 with the motivation of “detecting vehicle presence and movement through the region and for providing an indication of a violation” (Ciolli ¶[0024]).
Claim 4 does not correspond to the ‘213 patent, however it is an obvious modification to claim 29 of the ‘213 patent, applying the same modifications as described above regarding claim 1.  
Claim 5 does not correspond to the ‘213 patent, however it is an obvious modification to claims 10 and 29 of the ‘213 patent.  First, apply the same modifications as described above regarding claim 1.  Second, this claim in the Application omits limitations and elements from claim 10 of ‘213, however it would have been obvious to one of ordinary skill in the art at the time of the inventions to remove functionalities when the functionality is not desired. Refer to MPEP 2144.04(II)(A), referencing In re Larson
Claim 7 does not correspond to the ‘213 patent, however it is an obvious modification to claims 9 and 29 of the ‘213 patent.  First, apply the same modifications as described above regarding claim 1.  Second, this claim in the Application omits limitations and elements from claim 9 of ‘213, however it would have been obvious to one of ordinary skill in the art at the time of the inventions to remove functionalities when the functionality is not desired. Refer to MPEP 2144.04(II)(A), referencing In re Larson, 340 F .2d 965, 144 USPQ 347 (CCPA 1965).  
Claim 8 does not correspond to the ‘213 patent, however it is an obvious modification to claims 18 and 29 of the ‘213 patent.  First, apply the same modifications as described above regarding claim 1.  Second, this claim in the Application omits limitations and elements from claim 18 of ‘213, however it would have been obvious to one of ordinary skill in the art at the time of the inventions to remove functionalities when the functionality is not desired. Refer to MPEP 2144.04(II)(A), referencing In re Larson, 340 F .2d 965, 144 USPQ 347 (CCPA 1965).  
Claim 10 does not correspond to the ‘213 patent, however it is an obvious modification to claims 20 and 29 of the ‘213 patent.  First, apply the same modifications as described above regarding claim 1.  Second, this claim in the Application omits limitations and elements from claim 20 of ‘213, however it would have been obvious to one of ordinary skill in the art at the time of the inventions to remove functionalities when the functionality is not desired. Refer to MPEP 2144.04(II)(A), referencing In re Larson, 340 F .2d 965, 144 USPQ 347 (CCPA 1965).
Claims 6, 9:  
Claims 6, 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 18 and 29 of U.S. Patent No. 8,982,213 B2 (hereinafter ‘213) in view of US patent application publication US patent application publication 2004/0222904 A1 to Ciolli in view of US patent publication 6,140,941 to Dwyer et al.
Claim 6 does not correspond to the ‘213 patent, however it is an obvious modification to claims 10 and 29 of the ‘213 patent.  First, apply the same modifications as described above regarding claim 5.  Second, claims 10 and 29 of ‘213 do not include the feature of wherein the sensor comprises an RFID chip.  However, this is an obvious variation and Dwyer teaches this limitation (Dwyer col 2 ln 46-62, col 4 ln 10-37, col 8 ln 37-46) and one of ordinary skill in the art would make these modifications to ‘213 with 
Claim 9 does not correspond to the ‘213 patent, however it is an obvious modification to claims 18 and 29 of the ‘213 patent.  First, apply the same modifications as described above regarding claim 8.  Second, claims 18 and 29 of ‘213 do not include the feature of wherein the account is determined from a unique identifier associated with the first object.  However, this is an obvious variation and Dwyer teaches this limitation (Dwyer col 3 ln 15-19, col 4 ln 26-38, col 7 ln 47-59, col 9 ln 48-55) and one of ordinary skill in the art would make these modifications to ‘213 with the motivation for “allowing both transponder equipped and vehicles without transponders to use the toll road” and “employing transponders and cameras to track vehicles” (Dwyer col 1 ln 9-10, col 1 ln 39-40).
Claims 11-20:
Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 18, 20, 29-30 of U.S. Patent No. 8,982,213 B2 (hereinafter ‘213) in view of US patent publication 6,140,941 to Dwyer et al.
Claim 11 does not correspond to the ‘213 patent, however it is an obvious modification to claim 29 of the ‘213 patent.  First, this claim in the Application omits limitations and elements from claim 29 of ‘213, however it would have been obvious to one of ordinary skill in the art at the time of the inventions to remove functionalities when the functionality is not desired. Refer to MPEP 2144.04(II)(A), referencing In re Larson, 340 F .2d 965, 144 USPQ 347 (CCPA 1965).  Second, limitations in this claim of the application are generic to fully encompass elements from claim 29 of ‘213 (e.g. first object (this claim) is generic to first vehicle (claim 29 of ‘213); determining… that the first object is moving (this claim) is generic to determining… that the first vehicle is traversing the roadway between the first portion and the second portion (claim 29 of ‘213)), therefore these fully encompass the conflicting claim limitations and are anticipated.  Third, claim 29 of ‘213 does not include the features of determining a distance the first object has moved; and determining based on the distance the first object has moved a cost for movement of the first object.  However, this is an obvious variation and Dwyer teaches these limitations (Dwyer col 8 ln 47-59) and one of ordinary skill in the art would make these modifications to ‘213 with the motivation of “employing transponders and cameras to track vehicles” and “to provide for an open toll road collection 
Claim 12 does not correspond to the ‘213 patent, however it is an obvious modification to claim 29 of the ‘213 patent, applying the same modifications as described above regarding claim 11.  
Claim 13 does not correspond to the ‘213 patent, however it is an obvious modification to claims 10 and 29 of the ‘213 patent.  First, apply the same modifications as described above regarding claim 12.  Second, this claim in the Application omits limitations and elements from claim 10 of ‘213, however it would have been obvious to one of ordinary skill in the art at the time of the inventions to remove functionalities when the functionality is not desired. Refer to MPEP 2144.04(II)(A), referencing In re Larson, 340 F .2d 965, 144 USPQ 347 (CCPA 1965).  
Claim 14 does not correspond to the ‘213 patent, however it is an obvious modification to claims 10, 29, and 30 of the ‘213 patent, applying the same modifications as described above regarding claim 13.
Claim 15 does not correspond to the ‘213 patent, however it is an obvious modification to claims 10 and 29 of the ‘213 patent, applying the same modifications as described above regarding claim 13.
Claim 16 does not correspond to the ‘213 patent, however it is an obvious modification to claims 10 and 29 of the ‘213 patent, applying the same modifications as described above regarding claim 13.
Claim 17 does not correspond to the ‘213 patent, however it is an obvious modification to claims 10 and 29 of the ‘213 patent.  First, apply the same modifications as described above regarding claim 16.  Second, claims 10 and 29 of ‘213 do not include the feature of wherein the sensor comprises an RFID chip.  However, this is an obvious variation and Dwyer teaches this limitation (Dwyer col 2 ln 46-62, col 4 ln 10-37, col 8 ln 37-46) and one of ordinary skill in the art would make these modifications to ‘213 with the motivation for “allowing both transponder equipped and vehicles without transponders to use the toll road” and “employing transponders and cameras to track vehicles” (Dwyer col 1 ln 9-10, col 1 ln 39-40).
Claim 18 does not correspond to the ‘213 patent, however it is an obvious modification to claims 18 and 29 of the ‘213 patent.  First, apply the same modifications as described above regarding claim 11.  Second, this claim in the Application omits limitations and elements from claim 18 of ‘213, however it In re Larson, 340 F .2d 965, 144 USPQ 347 (CCPA 1965).  Third, claims 18 and 29 of ‘213 do not include the feature of wherein the account is determined from a unique identifier associated with the first object.  However, this is an obvious variation and Dwyer teaches this limitation (Dwyer col 3 ln 15-19, col 4 ln 26-38, col 7 ln 47-59, col 9 ln 48-55) and one of ordinary skill in the art would make these modifications to ‘213 with the motivation for “allowing both transponder equipped and vehicles without transponders to use the toll road” and “employing transponders and cameras to track vehicles” (Dwyer col 1 ln 9-10, col 1 ln 39-40).
Claim 19 does not correspond to the ‘213 patent, however it is an obvious modification to claims 20 and 29 of the ‘213 patent.  First, apply the same modifications as described above regarding claim 11.  Second, this claim in the Application omits limitations and elements from claim 20 of ‘213, however it would have been obvious to one of ordinary skill in the art at the time of the inventions to remove functionalities when the functionality is not desired. Refer to MPEP 2144.04(II)(A), referencing In re Larson, 340 F .2d 965, 144 USPQ 347 (CCPA 1965).  
Claim 20 does not correspond to the ‘213 patent, however it is an obvious modification to claims 20 and 29 of the ‘213 patent, applying the same modifications as described above regarding claim 19.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US patent application publication 2009/0174777 A1 to Smith details a vehicle speed monitoring system.
US patent application publication 2009/0303079 A1 to Khim details a system for parking management. 
US patent application publication 2013/0236063 A1 to Shin et al. details multiple view transportation imaging systems.
US patent publication 2008/0231470 A1 to Ioli details a vehicle identification, tracking, and parking enforcement system.
US patent application publication 2003/0076417 A1 to Thomas details autonomous monitoring and tracking of vehicles in a parking lot to enforce payment rights.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571) 272-3198.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628